Citation Nr: 1236169	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to October 5, 2010.

2.  Entitlement to a total disability rating based on individual unemployability, prior to October 5, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active duty from August 1965 to October 1967. His awards and decorations include the Purple Heart and the Combat Infantryman's Badge. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2010, the Veteran, accompanied by his daughter and authorized representative, appeared at a hearing held before the below-signed Veteran's Law Judge in Portland, Oregon. A transcript of that hearing has been associated with the claims file. 

In September 2010, the Board remanded these issues for further development.  In a January 2012 rating decision, the RO granted an increased rating for PTSD, from 50 percent to 100 percent, effective October 5, 2010, rendering discussion of an increased rating or entitlement to TDIU after that date moot.  Therefore, the issues in appellate status are as stated above.

The issue of entitlement to TDIU prior to October 5, 2010 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The  issues of service connection for a back disability and hypertension were raised by the Veteran's representative in a September 2012 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's favor, from the date he submitted his claim on September 17, 2003 to October 4, 2010 the evidence of record shows that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for the Veteran's PTSD have been approximated from September 17, 2003 to October 4, 2010. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.321 , 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2004, March 2006, November 2006, September 2008, September 2010, and November 2011. The Board's prior remand in this case also advised that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in March 2005, August 2009, and October 2010. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that an increased rating is warranted for his service connected PTSD, for the period of the appeal prior to which it is rated as 100 percent disabled, specifically, from September 17, 2003 to October 5, 2010, and further, that entitlement to a TDIU rating is also warranted prior to the latter. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. As the Veteran's disability has remained stable throughout the course of this appeal, prior to the point he was granted a 100 percent rating, the Board does not find entitlement to staged ratings to be an issue in the present case.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372   (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

From September 17, 2003 to October 5, 2010, the Veteran's PTSD is rated as 50 percent disabling.

The criteria for rating psychiatric disability are contained in the General Rating Formula. 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association  (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV). A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), an occasional failure to maintain minimal personal hygiene, or gross impairment in communication. A score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently assaults younger children, is defiant at home, and is failing at school). A score of 41- 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 61-70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning well, with some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association  (DSM-IV). 

It should be noted that these GAF scores are but one piece of information to be examined, and the Board is obligated to review all pertinent evidence and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). A 70 percent disability rating will be granted, effective September 17, 2003. 

VA treatment records indicate that in November 2004, the Veteran reported to his health care provider that he was struggling to control his temper but was able to do so. He reported moderate depression. 

The Veteran first received a VA examination in March 2005.  The Veteran reported that he spent most of his time at home avoiding contact with people, though he did spend time with his family.  He had never married, but had 4 children and reported that he maintained a relationship with all of them.  He reported getting only 2-3 hours of sleep a night, and having frequent flashbacks.  He also described hypervigilant behavior. However, he reported that he left his job in 2000, because of an inability to control his irritability. 

Upon examination, the Veteran was neatly groomed, casually dressed, and cooperative.  He was somewhat defensive and irritable.  He denied any suicidal ideation, but had some passive homicidal ideation, with no current intent or plan.  He reported avoiding people because he becomes enraged quickly.  He complained of sleep disturbance.  However, his thought process was goal directed, and he then  denied any audio or visual hallucinations or delusions, apart from the flashbacks previously noted.  Significantly, the examiner noted that the Veteran's thought form was within normal limits and his thought contact was intact.  He was assessed with a GAF of 51, indicative of moderate symptomatology. 

Similarly, in April 2005, the Veteran advised his VA mental health care provider that he had "good and bad days," but self described his "bad days" as "not severe." Although he reported that his depression had worsened, he attributed it to the death of his cousin. 

The Veteran received a further VA psychiatric examination in August 2009.  At that time, the Veteran reported he did not feel he could work due to both psychiatric symptoms and chronic pain.  The Veteran reported symptoms at that time including nightmares, flashbacks, hypervigilance, startle response, intrusive thoughts of being ambushed in Vietnam, avoidance of things that remind him of combat, guilt, social isolation, insomnia, and irritability of mood.  He stated that he avoids going out so that he does not get into arguments, and has had several arrests for disorderly conduct in the past 2 years.  He gets into verbal and physical fights quite easily, but denies physical altercations.  He feels that his relationships have suffered, and that he does not have close friends, does not trust people, and is limited in his interactions with family as he does not feel comfortable leaving the house often.  He also reports that he feels his memory and concentration have worsened in the past few years, and reported a great deal of difficulty recalling names, dates, and places.

Upon examination, the Veteran was appropriately dressed and groomed, with good hygiene.  His affect was somewhat restricted but appropriate to content.  His thought process was linear and logical.  His insight was good and he was well oriented.  Short term memory was fine.  His mood was irritable.  He reported sleeping only 2-3 hours per night due to both nightmares and chronic pain.  His impulse control was poor, and appetite was fair.  The Veteran was noted to report feeling nervous in large crowds, but was not felt to have full blown panic attacks.  He denied suicidal or homicidal ideation, and audio or visual hallucinations.  He denied following any rituals.  He was felt at that time to be capable of managing his own finances.  At that time, the examiner indicated that it was clear that the Veteran's symptoms of PTSD have significantly impacted his social and occupational functioning resulting in a clear impairment in his ability to work and have meaningful relationships.  The Veteran was assessed with a GAF of 45, which would be indicative of serious impairment in social and occupational functioning.

In addition, the Veteran was seen numerous times during the course of this appeal on an outpatient basis for continued treatment of his PTSD.  Generally, in those outpatient treatment records, he was found to be well oriented with good hygiene, without hallucinations, and without suicidal or homicidal ideation or intent, but often with sleep disturbance, including nightmares.  During this outpatient treatment, he has been found to have a range of GAF scores, ranging from 40 to 66, but has generally been found to have a GAF of around 49.

In the Veteran's July 2010 hearing before the undersigned Veterans Law Judge, he indicated that he felt his PTSD caused problems with memory, concentration, and temper control, as well as sleep problems.  He stated that he had retired from his job in 2002, because he was no longer able to do it, due to a bad back.

As noted, while the Veteran then reported that he had left his job because of his non-service-connected back disorder, the evidence shows that his PTSD has clearly produced a significant deficiency in his occupational capability. Both in the evidence as reviewed above as well as elsewhere in the record, the Veteran has been shown to have great difficulty controlling his temper; taking direction from supervisors; and working with co-employees. All of these amount to symptoms tantamount or akin to both impaired impulse control and what may be described as near-continuous panic. Mauerhan, supra. Although he has some relationships with family members and a periodic live-in girlfriend, the record indicates that these relationships are at best varying. 

Viewed in a light most favorable to the Veteran (i.e., under the "benefit of the doubt" doctrine), these symptoms are akin to those listed in 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders as consistent with a 70 percent rating. 

The evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's PTSD on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011). There is no showing that this disorder, during the appeals period, has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization. While this disability does cause some interference with employment, as noted above, the Board finds this level of disability is adequately represented in the disability evaluation the Veteran is receiving. In the absence of evidence of such factors, the  criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for PTSD is granted, effective September 17, 2003 to October 4, 2010. 


REMAND

Given the Board's granting of the Veteran's claim for an increased rating for PTSD, he now meets the schedular criteria for an award of a TDIU for the rating period, beginning September 17, 2003.  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's employability status resulting from service-connected disorders is unknown from the record. Opinions from VA health professionals in February and March 2009 indicate that the Veteran is unemployable due to both his mental disability, and his back disability, which is not service connected.  The Veteran himself indicated in his hearing testimony before the Board in July 2010 that he left work in 2002 due to his back disability, not his PTSD - although as noted his report in this respect varied from other evidence.  

Given these matters, the Board will remand the claim for the RO/AMC to conduct any appropriate inquiry into the Veteran's unemployability resulting from service-connected disorders and to readjudicate the claim for TDIU. 

The claim for TDIU is therefore REMANDED to the RO/AMC for the following action:

1. Advise the Veteran that he may submit any further evidence indicating his employability due to service-connected disorders; and provide any releases for authorizations of medical information. 

2. Upon the Veteran's response or after a reasonable amount of time, obtain such records. Then readjudicate the Veteran's claim for TDIU. If necessary, conduct any appropriate medical or occupational inquiry. If the claim is not granted to the Veteran's satisfaction, issue a SSOC and return the appeal to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


